Exhibit 2.1 Electronic Articles of Organization For Florida Limited Liability Company Article I The name of the Limited Liability Company is: BOGGY CREEK VILLAS LLC Article II The street address of the principal office of the Limited Liability Company is: 1 LAKE MARY, FL. 32746 The mailing address of the Limited Liability Company is: 1 LAKE MARY, FL. US 32746 Article III The purpose for which this Limited Liability Company is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The name and Florida street address of the registered agent is: FYV CONSULTING INC. 1 LAKE MARY, FL 32746 Article V The name and address of managing members/managers are: Title: MGRM WLMG HOLDING INC. 1 LAKE MARY, FL. 32746 US
